NO. 07-10-0480-CV
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
C
 
                                                           FEBRUARY
17, 2011
                                            ______________________________
 
             ALFONSO
C. BRITO and the Unknown Heirs at Law of MARITZA BRITO,
In Re:  3414 101st Street, Lubbock, TX 79423,
                                                                                    
                                                                                                                        Appellants
 
V.
 
BAC HOME LOANS
SERVICES, LP formerly known as COUNTRYWIDE
HOME LOANS,
                                                                                                Appellee
______________________________
 
                      FROM
THE 237th DISTRICT COURT OF LUBBOCK COUNTY;
 
                                NO.
2009-548,621; HON. LES HATCH, PRESIDING
                                            ______________________________
 
                                                      MEMORANDUM
OPINION
                                            ______________________________
 
Before QUINN, C.J., and HANCOCK and
PIRTLE, JJ.




Alfonso C. Brito
perfected this appeal on November 22, 2010. 
The appellate record was due on or about January 7, 2011.  The district clerk filed a motion to extend
the time to file the record on January 24, 2011, because appellant apparently
failed to pay or make arrangements to pay for it, as required by Texas Rule of
Appellate Procedure 35.3(b)(3).  By
letter dated January 26, 2011, we ordered appellant to certify to this court,
by February 7, 2011, that he had complied with rule of procedure 35.3(a)(1)(2) and 35.3(b)(3). 
So too was he informed that failure to meet that deadline would result
in the dismissal of his appeal.  Appellant
has failed to so certify.  Nor have we
received any request to postpone the dismissal date.  Consequently, we dismiss the appeal for want
of prosecution and the failure to comply with our January 26th order. 
 
Per Curiam